Cite as 2013 Ark. 364

                SUPREME COURT OF ARKANSAS
                                        No.   CR-13-20

PATRICK CINQUE SMITH                              Opinion Delivered   October 3, 2013
                   APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. CR-10-3534]

STATE OF ARKANSAS                                 HONORABLE JAMES LEON
                                  APPELLEE        JOHNSON, JUDGE

                                                  AFFIRMED.


                         KAREN R. BAKER, Associate Justice


       Appellant Patrick Cinque Smith appeals from the sentencing order of the Pulaski

County Circuit Court. He was sentenced to life imprisonment as a habitual offender under

Arkansas Code Annotated section 5-4-501(d)(1)(A) (Supp. 2011). Smith asserts two points

on appeal: (1) that the circuit court erred by denying his motion to dismiss because the State

intentionally delayed the start of his twelve-month speedy-trial period by refusing to serve the

arrest warrant issued for him when they knew he was incarcerated in the Pulaski County jail;

and (2) that the two fifteen-year sentences imposed on him by the jury under the firearm

enhancement were illegal. We have jurisdiction under Arkansas Supreme Court Rule 1-2

(a)(2) (2013) as this is a criminal appeal in which the sentence of life imprisonment has been

imposed. We affirm.

       Because Smith does not contest the sufficiency of the evidence, only a brief recitation

of the facts is necessary. Durwin Lairy testified that, as he was driving from the River Market
                                        Cite as 2013 Ark. 364

area of Little Rock to his home in North Little Rock on July 18, 2009, Smith approached his

car and asked for money. When Lairy told Smith he didn’t have any money, Smith

threatened Lairy with a gun and got into Lairy’s car. Smith forced Lairy to drive to three

automated teller machines in order to withdraw a total of $500. Smith then had Lairy drive

to a housing area. Smith then got out of the car, taking with him Lairy’s wallet, cell phone,

laptop computer, and briefcase.

          An arrest warrant was issued for Smith with regard to the above-mentioned events on

October 1, 2009. Smith was arrested on other charges on December 17, 2009, and held in

Pulaski County jail until he was tried on September 14 through 16, 2010; those charges are

unrelated to this appeal. After his conviction in that case, he was transferred to the Arkansas

Department of Correction. Smith was arrested on the October 1, 2009 arrest warrant on

September 29, 2010.

          Subsequently, the State filed a felony information against Smith, charging him with

aggravated robbery, felony theft of property, and possession of a firearm by a felon. In

addition, the State alleged that Smith was subject to a sentence enhancement for using a

firearm to commit a felony and as a habitual offender with four or more felony convictions.12

A jury trial followed on August 21, 2012. Smith was found guilty of both counts, and his

sentence was enhanced.

          For his first point on appeal, Smith claims that the circuit court erred in denying his

motion to dismiss on speedy-trial grounds. Smith argues that the State’s nine-month delay

1
    Prior to trial, the charge of felon in possession of a firearm was severed.
           1



                                                  2
                                      Cite as 2013 Ark. 364

in serving him with the arrest warrant did not comply with Arkansas Rule of Criminal

Procedure 29.1(a) (2013), which requires the prosecuting attorney to promptly seek the

presence of a prisoner for trial, and that this delay violated his rights to a speedy trial.

       When we construe a court rule, our review is de novo, and we use the same means

and canons of construction that we use to interpret statutes. Kesai v. Almond, 2011 Ark. 207,

382 S.W.3d 669. The first rule of construction is to construe the statute or rule just as it

reads, giving the words their ordinary and usually accepted meaning in common language.

Id.

       In Robinson v. State, 2013 Ark. 60, we decided a case involving similar circumstances.

In Robinson, the defendant was incarcerated at the Grimes Unit of the Arkansas Department

of Correction on unrelated charges beginning on July 18, 2009, and the arrest warrant was

served on him on December 3, 2010. He asserted that speedy trial should begin to run on

March 24, 2010, when the police were informed that Robinson was a match for DNA found

at the crime scene, or on May 12, 2010, when the arrest warrants were filed.

       We held that Robinson’s argument had no merit. Arkansas Rule of Criminal

Procedure 28.2(a) states that the speedy-trial period begins to run on the “date of arrest or

service of summons.” We held that, construing this rule just as it reads, giving the words their

ordinary and usually accepted meaning in common language, the speedy-trial period began

when Robinson was served with the arrest warrant, not when the warrant was issued.

       Smith attempts to distinguish Robinson, pointing out that the delay in his case was

nearly ten months as opposed to Robinson’s seven. He also asserts that Robinson was held


                                                3
                                    Cite as 2013 Ark. 364

in the Arkansas Department of Correction, while Smith was held in Pulaski County, the same

county in which the arrest warrant was filed. However, these distinctions do not change the

plain language of the rule. The speedy-trial period begins to run on the date of arrest. Here,

the date of arrest was September 29, 2010.

       Smith does not contest that there was not a speedy-trial violation if his time began to

run on the date of his arrest, September 29, 2010. Because we hold that his time began to run

on the date of his arrest, the circuit court did not err in denying Smith’s motion to dismiss.

       For his second point on appeal, Smith claims that the two fifteen-year sentences

imposed on him by the jury for using a firearm to commit aggravated robbery and to commit

theft of property were illegal under the plain meaning of Arkansas Code Annotated section

5-4-104(a) (Supp. 2009). Smith concedes that we addressed this issue in Williams v. State, 364

Ark. 203, 217 S.W.3d 817 (2005). Smith asserts that this court erred in our holding in

Williams and requests that we overrule it.

       While Smith asserts this argument for the first time on appeal, the imposition of a void

or illegal sentence is subject to challenge at any time. Thomas v. State, 349 Ark. 447, 79

S.W.3d 347 (2002). Sentencing in Arkansas is entirely a matter of statute, and where the law

does not authorize the particular sentence imposed by a trial court, the sentence is

unauthorized and illegal. State v. Joslin, 364 Ark. 545, 222 S.W.3d 168 (2006).

       In Williams, the defendant argued that the five-year sentence imposed on him under

Arkansas Code Annotated section 16-90-120(a) and (b) (Repl. 2006), for having used a

firearm to commit aggravated robbery, was forbidden by section 5-4-104(a). In that case,


                                              4
                                    Cite as 2013 Ark. 364

Williams asserted that because his commission of aggravated robbery occurred after the passage

of the Arkansas Criminal Code in 1975 and because aggravated robbery is defined in the

Arkansas Criminal Code, his sentencing should have been governed solely by that Code, and

not by any other statutory provision. To support his argument, he pointed to section 5-4-

104(a), which reads: “No defendant convicted of an offense shall be sentenced otherwise than

in accordance with this chapter.” He further asserted that because Arkansas Code Annotated

section 5-1-103(a) (Repl. 1997) provided that the provisions of the Arkansas Criminal Code

“shall govern the prosecution for any offense defined by this code and committed after

January 1, 1976,” his crime, which occurred in 2004, was governed only by the Arkansas

Criminal Code. He concluded that section 16-90-120(a–b) is not included in the Arkansas

Criminal Code and could not be applied.

       We disagreed, holding that the two statutory schemes could be read in a harmonious

manner. Section 5-4-104(a) can be viewed as referring only to the initial sentence imposed

based on the crime for which the defendant was convicted, and section 16-90-120(a)–(b) can

be read as referring only to a sentence enhancement that may be added to the initial sentence.

       Smith asserts that we erred in failing to address the second sentence of the commentary

to Arkansas Statute Annotated section 41-803(1) (Repl. 1977).3 This sentence states,

“Subsection (1) makes it clear that the disposition of a defendant convicted of any offense,

whether defined by this Code, another statute, or a municipal ordinance, is governed by the

provisions of this article.” Smith argues that the normal definition of “disposition” in this


       2
        Now codified at Arkansas Code Annotated section 5-4-104.

                                              5
                                       Cite as 2013 Ark. 364

context is “final determination,” which is a broader meaning than “the minimum sentences

to be imposed for each specific offense,” as outlined in Williams. While the commentary to

a statute is a highly persuasive aid to construing the statute, it is not controlling over the

statute’s clear language. State v. Owens, 370 Ark. 421, 260 S.W.3d 288 (2007).

       When presented with the challenge of construing criminal statutes that were enacted

at different times, this court presumes that when the General Assembly passed the later act,

it was well aware of the prior act. Williams, supra. “The General Assembly is presumed to

be familiar with the appellate courts’ interpretation of its statutes, and if it disagrees with those

interpretations, it can amend the statutes. Without such amendments, however, the appellate

courts’ interpretations of the statutes remain the law.” Miller v. Enders, 2013 Ark. 23, at 6,

___ S.W.3d ___, ___. Therefore, we presume that not only did the General Assembly know

of section 16-90-120 when section 5-4-104(a) was enacted in 1975 and chose not to overrule

it, but that the General Assembly knows of our holding in Williams, and has chosen not to

amend the statute in the last eight years.

       Finally, we do not lightly overrule our previous cases. The policy behind stare decisis

is to lend predictability and stability to the law. Cochran v. Bentley, 369 Ark. 159, 174, 251

S.W.3d 253, 265 (2007). There is a strong presumption of the validity of prior decisions, and

it is necessary, as a matter of public policy, to uphold prior decisions unless great injury or

injustice would result. Id. Precedent governs until it gives a result so patently wrong, so

manifestly unjust, that a break becomes unavoidable. Id. Smith has failed to demonstrate that




                                                 6
                                    Cite as 2013 Ark. 364

our holding in Williams is patently wrong or manifestly unjust. Accordingly, we decline to

overrule Williams, and hold that Smith’s sentence is not illegal.

       In compliance with Arkansas Supreme Court Rule 4-3(i), the record has been

examined for all objections, motions, and requests made by either party that were decided

adversely to appellant, and no prejudicial error has been found.

       Affirmed.

       Dan Hancock, Deputy Public Defender, by: Clint Miller, Deputy Public Defender, for

appellant.

       Dustin McDaniel, Att’y Gen., by: Brad Newman, Ass’t Att’y Gen., for appellee.




                                              7